This office action is in response to Applicants’ amendments/remarks received April 7, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-53 are canceled.  Claims 59-70 are withdrawn.  Claims 54-58 are under consideration.

Priority:  The request for priority to the earliest filed foreign application UK 1206628.8, filed April 16, 2012, is acknowledged.  Copies of the foreign priority documents have been received in the parent application U.S. 14394437. 

Objections and Rejections
Claim 54 is objected to because of the following informalities:  in claim 54, line 6, the claim has been amended to recite “Factor FVIII”.  It is noted that “FVIII” is actually the abbreviation for “Factor VIII”; therefore, it is recommended that either “Factor” or “F” be deleted.  Appropriate correction is required.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 54-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bossard et al. (US 7199223; previously cited) in view of Coppola et al. (2010 Journal of Blood Medicine 1:  183-195; previously cited).  Bossard et al. also disclose FVIII conjugated to PEG polymers, and methods of administering the PEGylated FVIII by subcutaneous injection (at least abstract, col. 3 line 49 to col. 5 line 25).  Bossard et al. disclose conjugation of PEG to an amino group of a FVIII moiety can be accomplished by one of ordinary skill in the art without undue experimentation (col. 27 lines 1-3).  Bossard et al. disclose various means of conjugation, including conjugating the PEG to an amino group of a FVIII moiety, including at the N-terminus, and at carboxyl groups, and at thiol groups of cysteine residues (at least col. 27-28).  Bossard et al. also disclose methods of treating patients suffering from a condition that is responsive to treatment with PEGylated FVIII, including human patients, comprising subcutaneously administering the PEGylated FVIII composition to said patient (at least col. 9 lines 14-17, col. 40 lines 4-36), where the conjugates can be used to treat individual suffering from hemophilia A (col. 40 lines 30-31).  The actual dose to be administered will vary depending upon the age, weight, general condition of the subject as well as severity of the condition being treated, the judgement of the health care professional, and conjugate being administered; therapeutically effective amounts are known to those skilled in the art and/or described in the pertinent reference texts and literature; generally a therapeutically effective amount will range from about 0.001 mg to 100 mg (col. 40 lines 37-45).  Bossard et al. disclose that the unit dosage of any given conjugate can be administered in a variety of dosing schedules depending on the judgment of the clinician, needs of the patient, and so forth.  The specific dosing schedule will be known by those of ordinary skill in the art or can be determined experimentally using routine methods.  Exemplary dosing schedules include, without limitation, administration twice daily, .
Coppola et al. disclose treatment of hemophilia A using FVIII protein (p. 183-184).  Coppola et al. disclose concentrate dosages for FVIII in treating hemophilia A depends on the type of bleeding episode and severity of bleeds and until complete resolution of symptoms, ranging from 20-30 IU/kg for mild bleeds and 30-50 IU/kg for severe bleeds (at least p. 183-184, also Table 1).  For prophylaxis regimens, doses range from 25-40 IU/kg, three times weekly or every other day (Table 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method of treating hemophilia A in a human subject in need thereof, comprising subcutaneously administering a composition comprising a PEGylated FVIII to the subject, wherein the composition comprises about 1 IU/kg to 50 IU/kg, and repeating the subcutaneous administration of the PEGylated FVIII, once-daily, twice-daily, less frequently than once daily, less frequently than twice daily, such that the therapeutic level of the PEGylated FVIII is maintained, and wherein the PEG is directly or indirectly conjugated to the FVIII by an amide, N-terminal amino group, or carboxyl group, in view of the teachings of Brossard et al. and Coppola et al. (instant claims 54-58).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, the dosages of FVIII administered to treat hemophilia A were known and depends on the type of bleeding episode and severity of bleeds (Coppola et al.).  It was further known FVIII-PEG conjugates can be administered to treat patients in need of FVIII therapy, 

Reply:  Applicants’ remarks have been considered but they are persuasive.  The reasons for maintaining the 103(a) rejection are the same as previously noted and are incorporated herein.
Applicants assert that the FVIII dosage ranges of Coppola et al. described on p. 184, Table 1, relate to un-modified (non-PEGylated), plasma derived and recombinant FVIII.  Coppola et al. do not teach or suggest dosing of PEGylated FVIII at all, let alone the presently claimed dosage range of 1 IU/kg to 50 IU/kg of a PEGylated FVIII.  The person skilled in the art would have readily appreciated that there are substantial differences, structurally and functionally, between un-modified FVIII (non-PEGylated, as in Coppola et al.) and PEGylated FVIII (as in Bossard et al.).  

As noted above, Coppola et al. disclose treatment of hemophilia A using FVIII protein (p. 183-184).  Coppola et al. disclose concentrate dosages for FVIII in treating hemophilia A depends on the type of bleeding episode and severity of bleeds and until complete resolution of symptoms, ranging from 20-30 IU/kg for mild bleeds and 30-50 IU/kg for severe bleeds (at least p. 183-184, also Table 1).  For prophylaxis regimens, doses range from 25-40 IU/kg, three times weekly or every other day (Table 5).
Therefore, one of ordinary skill would still have reasonable motivation to administer PEGylated FVIII at the recommended doses for FVIII in treating hemophilia A because PEGylation does not increase the coagulation activity of FVIII but rather increases its half-life so there is not a need for frequent infusions.  In other words, the PEGylated FVIII has the same activity as FVIII but is longer lasting.  The PEGylated FVIII is developed to treat the same patients receiving FVIII; therefore, it would have been obvious to administer PEGylated FVIII at the therapeutic amounts recommended by the prior art for treating hemophilia A, i.e. 20-50 IU/kg, and therefore, arrive at the claimed range of 1 IU/kg to 50 IU/kg.  
Regarding Applicants’ remarks that PEGylation can reduce the activity of therapeutics as described in Bossard et al. col. 3 lines 34-38, the remarks are not persuasive.  At col. 3 lines 34-38, Bossard et al. is not describing their PEGylated FVIII, but describing why there is a need for 
Regarding Applicants’ remarks on the pharmacokinetic profile illustrated in instant example 7 and Figures 11-12, the remarks are not persuasive.  In this instance, it would have been expected that unmodified FVIII has significantly reduced plasma concentration compared with PEGylated FVIII since the prior art discloses that PEGylation increases the half-life of the factor concentrate.
Applicants assert subcutaneous administration differs from intravenous administration in important aspects.  Applicants assert first, Bossard et al. do not “reasonably disclose subcutaneously administering PEGylated FVIII to treat hemophilia A in a human subject in need thereof,” as alleged by the office action.  Bossard et al. mentions “subcutaneous” three times, the first two times in a group with other modes of administration.  The third mention is more telling:  “as previously described, the conjugates can be administered injected parenterally or intravenous injection, or less preferably by intramuscular or by subcutaneous injection.”  (Bossard et al. 40:  17-20).  Therefore, Bossard et al. do not “reasonably disclose” subcutaneous administration.  On the other hand, it teaches away from Applicants’ claimed subcutaneous administration of PEGylated FVIII by stating it is a less preferable route.
Applicants’ remarks are not persuasive.  It is known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.

Regarding Applicants’ remarks that subcutaneous administration differs from intravenous administration, the remarks are not persuasive because it is noted that they are both still considered infusions and modes of administering a therapeutic agent.
Applicant asserts Coppola et al. do not disclose subcutaneous administration of FVIII.  Coppola et al. do teach administering FVIII “by infusion” (p. 187, col. 1).  Applicants assert that a skilled person would have understood that the “by infusion” in Coppola et al. refers to intravenous infusion.  This is evident from the publication of Shi et al. (Appendix A).  Applicants assert Shi et al. was published in 2012, the same year as the current application was invented.  Shi et al. clearly recite that both sever VWD and hemophilia A are normally treated by intravenous infusion of either plasma-derived or recombinant proteins (p. 2).  Shi et al. further conclude that these results demonstrate that both VWF and FVIII can be efficiently absorbed into the blood circulation following IP but not SC…”  Therefore, a skilled artisan would have understood that the “infusion” in Coppola et al. only meant intravenous infusion.
Applicants’ remarks are not persuasive.  It is noted that the Shi et al. reference does not cite the Coppola et al. reference and define that the “infusion” in Coppola et al. only means intravenous infusion.  Further, there is nothing disclosed in Coppola et al. that would limit “infusion” in Coppola et al. to only mean intravenous infusion.  The Shi et al. reference (Appendix A) actually further supports that infusion does include both intravenous and 
Therefore, one of ordinary skill would have understood that “infusion” applies to all aspects of fluid and medical infusion, including intravenous and subcutaneous infusion (see also definition of infusion provided by Medical dictionary at least p. 1, 4; PTO-892 10.07.20).    
Coppola et al. disclose infusion of FVIII to treat hemophilia A, therefore, one of ordinary skill would have appreciated that the dosage ranges described in Coppola et al. regarding FVIII infusion are also applicable to FVIII administered subcutaneously.  
As noted above, Bossard et al. fairly disclose compositions comprising PEGylated FVIII for subcutaneous injection and/or methods of administering the PEGylated FVIII composition by subcutaneous injection (at least col. 5 lines 22-25, col. 40 lines 4-20).  Therefore, given the advantages of PEGylated FVIII noted above, arriving at the claimed range of 1 IU/kg to 50 IU/kg to treat hemophilia A in a subject in need thereof would have been obvious for the reasons already noted above.  
Applicants assert the person skilled in the art would not be motivated to modify Bossard in view of Coppola to reach the current invention.  Coppola briefly discusses engineered blood factors with various modifications (see page 192, right column, lines 10 to 12; Table 6).  Table 6 superficially lists PEGylation of FVIII as a strategy for prolonging the half-life of FVIII. PEGylation of FVIII is not described as being in development in basic studies (denoted by footnote *) or in phase II clinical trials (denoted by footnote **).  Coppola continues by speculating that such "engineered products [may] reduce the impact of some crucial unresolved 
Applicants’ remarks are not persuasive.  It is disclosed that the PEGylated FVIII conjugates have bioactivity (Bossard et al. at least example 12), in addition to the advantages already noted above.  Bossard et al. disclose that the unit dosage of any given conjugate can be administered in a variety of dosing schedules depending on the judgment of the clinician, needs of the patient, and so forth.  The specific dosing schedule will be known by those of ordinary skill in the art or can be determined experimentally using routine methods.  Exemplary dosing schedules include, without limitation, administration twice daily, once daily, etc.  Once the clinical endpoint has been achieved, dosing of the composition is halted (col. 40 lines 46-58).  Coppola et al. disclose concentrate dosages for FVIII in treating hemophilia A depends on the type of bleeding episode and severity of bleeds and until complete resolution of symptoms, ranging from 20-30 IU/kg for mild bleeds and 30-50 IU/kg for severe bleeds (at least p. 183-184, also Table 1).  Therefore, one of ordinary skill would have a reasonable motivation to administer PEGylated FVIII subcutaneously at the therapeutic amounts recommended by the prior art for treating hemophilia A, i.e. 20-50 IU/kg, and therefore, arrive at the claimed range of 1 IU/kg to 50 IU/kg, and reasonable expect that PEGylated FVIII will successfully treat hemophilia A in a subject in need thereof.
Regarding Applicants’ remarks on reasonable expectation of success, the remarks are not persuasive.  Applicants assert the therapeutic range in Bossard et al. would not have afforded the skilled person in the art any practical teaching regarding which dose to apply for effective treatment.

Applicants assert that a skilled person would not have applied the IV dose range of unmodified FVIII disclosed by Coppola et al. for subcutaneous administration of PEGylated FVIII by trial-and-error.
Applicants’ remarks not persuasive.  As already noted above, the recommended doses of FVIII for treating hemophilia A in Coppola et al. are not limited to an IV dose range, as asserted by Applicants.  The infusion of Coppola et al. reasonably applies to all aspects of fluid and medical infusion, including intravenous and subcutaneous infusion.  
Therefore, one of ordinary skill would still have reasonable motivation to administer PEGylated FVIII at the recommended doses for FVIII in treating hemophilia A because PEGylation maintains FVIII activity and increases its half-life so there is not a need for frequent infusions.  The PEGylated FVIII is developed to treat the same patients receiving FVIII; therefore, it would have been obvious to administer PEGylated FVIII at the therapeutic amounts recommended by the prior art for treating hemophilia A, i.e. 20-50 IU/kg, and therefore, arrive at the claimed range of 1 IU/kg to 50 IU/kg.  
See also the reasons noted on at least p. 5-9 of the October 7, 2020 non-final office action.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656